DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's request for removal of the 112 (b) rejection of the last Office action is persuasive and, since the amendment addressed the issue that rejection is withdrawn.

Response to Arguments
Applicant's arguments filed 3/21/22 have been fully considered but they are not persuasive. Applicant argues that Bergheim does not disclose the inverted portion of the coating sheet on a portion of the inner surface of the stent body. The examiner disagrees because Bergheim clearly discloses the coating sheet or as named in the reference a “cuff” wraps about one of the ends of the stent body (paragraph 85) and thus covers a “portion” of the inner surface of the stent. A cuff wrapped about an end of the stent is clearly is within the scope of the claim recitation of having an “inverted portion” and thus reads on the claim language. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant contends Bergheim does not disclose the claimed “electrospun material” but fails to appreciate the scope of the claim and the feature. It must be understood that the claimed coating sheet is disclosed by Bergheim and the clause of “formed from an electrospun material” is a product-by-process limitation. Thus, the element is not necessarily limited to that material, thus the reason for the 102/103 rejection. However, Applicant also needs to review Bergheim, because the reference did in fact disclose that electrospun materials can be used for the prosthetic valve, paragraph 138. What Bergheim did not explicitly state though is that it was for the cuff, but this is definitely not excluded from the teachings of the disclosure. Hall was used to suggest that electrospun materials are known as coating sheets placed on stents. Thus, the combination clearly teaches the claimed invention. Applicant’s argument of Hall not teaching the inverted portion is irrelevant to the issue of the claimed invention and use of combined teachings because Hall was not used for such a limitation as it is disclosed in Bergheim. 
In response to Applicant’s argument against the obviousness rejections of claims 4-8,11-13, since Applicant did not discuss the references applied against the claims, or in other words explain how the teaching references were distinguished from the respective claims, it is understood that the references teach the limitations as claimed for these dependent claims. The argument was that the independent claim was not met by Bergheim or alternatively in view of Hall. However, as already mentioned it is the examiner’s position that Bergheim does disclose the limitations of the claim (1) and alternatively the teaching of Hall renders the claim obvious. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3,9,10 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Bergheim et al. (2006/0025857) or, in the alternative, under 35 U.S.C. 103 as obvious over Hall et al. (2014/0079758). Bergheim et al. show (Fig. 5) a bioprosthetic heart valve comprising: a stent body; wherein the stent body comprises an inner surface defining a cavity and an outer surface comprising the inner surface, and wherein the stent body has a length between first and second ends of the stent body: and a coating sheet 4. Please note the limitation of “formed from an electrospun material” in the claim is a product-by-process limitation. Thus, the coating sheet is interpreted to be made of any arbitrary material capable of being “electrospun” according to the scope of claim 1. It is noted that Bergheim did disclose an electrospun material can be used for the prosthetic valve (paragraph 136). Bergheim also discloses (paragraph 85) the coating sheet comprises a first portion that covers at least a portion of the stent body outer surface and a second inverted portion (wrapped) extending inside the cavity of the stent body and covering at least a portion of the inner surface of the stent body. Also shown in Fig. 5 is at least one of the first and second ends of the stent body is covered by the coating sheet. However, in the alternative Bergheim et al. did not explicitly disclose that the coating sheet is formed from an electrospun material. Hall et al. teach (paragraph 57) that scaffolds or stents have coverings that are formed from electrospun material placed on the surface of the stent body. It would have been obvious to one of ordinary skill in the art to use electrospun material for the coating sheet on a stent body as taught by Hall et al. for the prosthetic heart valve of Bergheim et al. such that the desired properties can be provided such as for permitting ingrowth or preventing leakage, see Hall paragraph 74. Regarding claim 2, Fig. 1 of Bergheim shows a stent body with a plurality of commissural ends 1. With respect to claim 3, Bergheim discloses (paragraph 161) that the stent body is expandable and made from stainless steel or Nitinol. Regarding claim 9, Bergheim discloses the coating sheet is a cuff, but did not specify the material, Hall teaches (paragraph 132) that cuff material that is electrospun can be PTFE. Regarding claim 10, Bergheim discloses the coaling sheet has a thickness, but did not specify the dimension, Hall teaches (paragraph 98) that the thickness for the coating sheet is “about’ 0.2 mm.
Claims 4-6,8 are rejected under 35 U.S.C. 103 as being unpatentable over Bergheim et al. (2006/0025857) and alternatively in view of Hall et al. as applied to claim 1 above, and further in view of DiMatteo et al. (6440164). Bergheim et al. in view of Hall et al. is explained supra. However, Bergheim as modified by Hall did not explicitly state the first portion covers the entire outer surface of the stent body or in other terms both the first and second ends of the stent body are covered by the coating sheet. DiMatteo et al. teach (col. 5, lines 7,10-11) that a coating sheet or lining may be placed on the entire outer surface or ends of the stent body to provide a flow channel within the lumen. It would have been obvious to one of ordinary skill in the art to use the coating sheet on the entire outer surface or both ends of the stent body as taught by DiMatteo et al. with the prosthetic valve of Bergheim et al. as modified with Hall et al. such that the flow is maintained through the valve to prevent clotting. With respect to claim 5, Bergheim and Hall did not explicitly state the entire inner surface of the stent body is covered with the inverted second portion of the coating sheet. DiMatteo also teaches (col. 5, lines 7,10,11, col. 10, lines 18-20, col. 11, lines 63-67) the entire inner surface of a stent body of a prosthetic valve is covered to provide a fluid impermeable channel. It would have been obvious to one of ordinary skill in the art to use the coating sheet on the entire inner surface of the stent body as taught by DiMatteo et al. with the prosthetic valve of Bergheim et al. as modified with Hall et al. such that the flow is maintained through the valve to prevent clotting. With respect to claim 8, Bergheim and Hall did not explicitly state both the inner and the outer surface of the stent body are fully encased with the coating sheet. DiMatteo also teaches (col. 11, lines 63-67) the stent body is fully encased to have the inner and outer surface of a prosthetic valve be covered with a coating sheet to provide a fluid impermeable channel. It would have been obvious to one of ordinary skill in the art to use the coating sheet to encase the stent body on both the inner and outer surface of the stent body as taught by DiMatteo et al. with the prosthetic valve of Bergheim et al. as modified with Hall et al. such that the flow is maintained through the valve to prevent clotting.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bergheim et al. (2006/0025857) and alternatively in view of Hall et al. as applied to claim 1 above, and further in view of Huynh et al. (2003/0195620). Bergheim et al. in view of Hall et al. is explained supra. However, Bergheim as modified by Hall did not explicitly state the coating sheet comprises a third portion of the second inverted portion beyond one of the first or second ends of the stent body that is folded back onto the outer surface of the stent body and the third portion forms a second layer of material on the outer surface of the stent body and coating material. Huynh et al. teach (paragraph 92) that an ePTFE coating sheet or cloth has a third portion of the second inverted portion beyond one of the support structure element of a prosthetic heart valve is folded back onto the outer surface of the support structure and the third portion forms a second layer of material on the outer surface of the support structure and coating material, see Fig. 31. It would have been obvious to one of ordinary skill in the art to provide a third portion of the second inverted portion extending beyond the surface of a support structure and the portion folded back onto the outer surface of the support with the third portion forming a second layer of material on the support to encapsulate the support as taught by Huynh et al. with a prosthetic valve of Bergheim as modified with Hall such that it provides a greater support region to anchor sutures therein as is known in the art that the ends of the support stent are commonly sutured to an annulus.
	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bergheim
et al. (2006/0025857) and alternatively in view of Hall et al. as applied to claim 1 above,
and further in view of King (2005/0283224). Bergheim et al. in view of Hall et al. is
explained supra. However, Bergheim as modified by Hall did not explicitly state the
coating sheet comprises inter-nodular distances in the range from about 6 microns to
about 80 microns. King teaches (paragraph 38) that an ePTFE coating material or graft
has inter-nodular distances in the range from about 6 microns to about 80 microns. It
would have been obvious to one of ordinary skill in the art to select the porosity or
provide inter-nodular distances in the range from about 6 microns to about 80 microns
for the coating sheet as taught by King for placement on the prosthetic valve of
Bergheim as modified with Hall such that it has the desired porosity or permeability in
order to effectively provide a surface that engages the tissue wall, see King para. 18.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bergheim et al. (2006/0025857) and alternatively in view of Hall et al. as applied to claim 1 above, and further in view of Cully et al. (8425584). Bergheim et al. in view of Hall et al. is explained supra. However, Bergheim as modified by Hall did not explicitly state the coating sheet has a tensile strength in the range from about 15 MPa to about 45 MPa. Cully et al. teach (claim 15 of patent) that an ePTFE coating sheet or film for a stent has tensile strength transversely in the range from about 15 MPa to about 45 MPa. It would have been obvious to one of ordinary skill in the art to select a tensile strength in the range from about 15 MPa to about 45 MPa for the coating sheet as taught by Cully et al. for placement on the prosthetic valve of Bergheim as modified with Hall such that it has the desired tensile strength to enable suitable expansion when deployed and not have the material compromised, see Cully col. 7.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bergheim et al. (2006/0025857) and alternatively in view of Hall et al. as applied to claim 1 above, and further in view of Thornton et al. (6015431). Bergheim et al. in view of Hall et al. is explained supra. However, Bergheim as modified by Hall did not explicitly state the coating sheet has an average density of from about 0.2 grams per milliliter to about 0.5 grams per milliliter. Thornton et al. teach (col. 16, lines 7-9) that an ePTFE coating sheet or graft for a stent has an average density of about 0.5 grams per milliliter. It would have been obvious to one of ordinary skill in the art to select an average density of about 0.5 grams per milliliter for the coating sheet as taught by Thornton et al. for placement on the prosthetic valve of Bergheim as modified with Hall such that it has the desired properties and suitable seal for the lumen passage, see Thornton col. 4.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pelled et al. (2016/0317305) teach a prosthetic valve with a stent body that has a “coating sheet” that encapsulates the stent.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E PELLEGRINO whose telephone number is (571)272-4756. The examiner can normally be reached 8:30am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN E PELLEGRINO/Primary Examiner, Art Unit 3799